Title: From Thomas Jefferson to William Short, 12 March 1797
From: Jefferson, Thomas
To: Short, William


                    
                        Dear Sir
                        Philadelphia Mar. 12. 97.
                    
                    I have recieved no letter from you since that which you wrote on your departure from Madrid. That gave me reason to believe you would come over early in the spring, and having been ever since in the daily expectation of your arrival I had suspended writing to you. Having come on here for a few days to qualify into office, and being now on my return again, I avail myself of the opportunity by Mr. Adet to write you a line on your affairs, but as I brought no papers with me, I can only give a very general view of them from memory. Your lands at Indian camp in Albemarle remain in the occupation of the same tenants and on the same rents. Not at all in the condition I approve permanently, but from an unwillingness to change into what you might chuse to change again on your arrival. You possess forty odd shares in the James river canal. This is now brought into the city of Richmond, and every thing is  landed there. But some money having been still wanting to complete it, a contribution by way of loan was asked of such partners as were willing at an interest of 6. per cent. The object of the loan being to complete the value of the subject, and the loan bottomed on infallible security and at good interest, I subscribed for you, and have paid in (I think) about £200. Virga. currency. There remains still one or two more such paiments to be made when called for. The purchase money for these shares and lands have left you in the public funds 15,342.D. 18c. of sixpercents, and 11,256.D. 63c. of three per cents, on which small annual reimbursements are begun to be made. The interest which has been recieved has been immediately placed at an interest of 6. per cent on mortgage in hands which could be relied on for speedy reimbursement. It was for the establishment of a profitable work, which being now compleatly under way the borrower chuses to begin his repaiments in July and to complete them in a year from that time. When these paiments come in I shall be at a loss how to employ the money, whether in buying in stock, or re-lending on mortgage. I have hitherto gone on the idea you proposed and I much approved of having your property in different forms, to wit, land on rent, money in the funds, loans on mortgage. I consider the last as the surest for interest and principal. Ground rents in this place could not be bought when I first tried. They could now. But they are so liable to a loss of the capital by fire, that tho proposed by you I have not renewed endeavors to purchase them. The failures in the governmental remittances of your salary are irrecoverable if you are left to demand them of R. I am endeavoring to obtain justice from the government itself.—This is as complete an idea as I can give you by memory of your affairs, with which I am acquainted. The inclosed letter from your brother (whom I accidentally met here) will inform you of what was in his department. Mr. Skipwith and his family are well. A daughter of his is married to a Randolph of the Dungeoness family. Late deaths are Beverley Randolph, Frank Lee and his wife in the same week. Genl. Washington’s retirement and Mr. Adams’s succession to him will have been known to you. As I presume you are in habits of relation with Mesdames Danville and de la Rochefoucault, I pray you to tender them the homage of my respects, to assure them of my heartfelt sympathies in all their sufferings and that I shall ever recollect them with the same affections as if I were of their family. I have taken great pleasure in the acquaintance of M. de Liancourt here, as well because of his connection with them as for his own merit. Not knowing whether to expect next a letter from you, or yourself in person, I wait with impatience for that which is to happen, and in the mean time assure you that  you may count without limits on my constant and affectionate attachment to you. The risk of capture by sea forbids me to put my signature to this, but you know my handwriting. Adieu affectionately.
                